DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims an earlier filed priority to USSN 62/939,834, filed November 25, 2019.

Status of Claims
Claims 100-106,110-116 and 130-135 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 100, 106 and 110-116 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0190313A1, cited on IDS.
	Claim 100 is directed to a method for treating a first patient with a pharmaceutical composition comprising imatinib or a pharmaceutically acceptable salt thereof, 
	wherein the first patient is suffering from pulmonary arterial hypertension (PAH), the method comprising the steps of: 
	determining a first status of an indication of clinical efficacy for the first patient, wherein the indication of clinical efficacy comprises 
	a measurement related to at least one of a biomarker or a timed walk distance, wherein the biomarker is at least one of a proteomic biomarker, a protein biomarker, a transcriptomic biomarker, a patient specific genetic signature, or an RNA expression biomarker signature; 
	administering the pharmaceutical composition to the first patient at an initial dosage for an initial treatment duration; 
	measuring the at least one biomarker or timed walk distance after the initial treatment duration to obtain a second status of an indication of clinical efficacy; and 
	adjusting the initial dosage to obtain an adjusted dosage for the first patient if the second status of the indication of clinical efficacy is changed from the first status of the indication of clinical efficacy.
	Regarding claim 100 and method of treating PAH by administering imatinib and measuring improvement via improved timed walking distance and the measurement of a timed walk distance, US Pub 313 discloses a Six-minute walking distance (6MWD) observed at baseline and end of study, and changes from baseline following imatinib and placebo therapy in patients with PAH, see multiple teachings of US Pub 313 but especially Table 5, between paragraphs 107-108. 
	With regard to the determining of a first status of the PAH patient, Table 5 notes the status at baseline, see Table 5.
	With regard to the limitation of measuring a biomarker or timed walk distance after the initial treatment and adjusting initial dosing if the status of the patient is changed, US Pub 313 discloses Imatinib was formulated into oral doses of 200 mg, see paragraph 98, where doses were initially 200 mg for first two weeks and if the treatment was well tolerated, the dose increased to 400 mg/day, or down titrated to 200 mg if the 400 mg dose was not tolerated, see paragraph 98. 
	 Regarding the adjust of dose based on changing patient status, US Pub 313 discloses 
Depending on species, age, individual condition, mode of administration, and the clinical picture in question, effective doses, for example daily doses of about 100-1000 mg, preferably 200-600 mg, especially 400 mg of COMPOUND I [imatinib], are administered to warm-blooded animals of about 70 kg bodyweight. For adult patients a starting dose corresponding to 400 mg of COMPOUND I free base daily can be recommended. For patients with an inadequate response after an assessment of response to therapy with a dose corresponding to 400 mg of COMPOUND I free base daily, dose escalation can be safely considered and patients may be treated as long as they benefit from treatment and in the absence of limiting toxicities. See paragraph 72

	US Pub 313 discloses safety assessments of monitoring of walking distance as well as blood cell counts, hepatic and renal function parameters, ECG and cardiac MRI, see paragraph 101.  Accordingly, one of ordinary skill in the art would have the basis to adjust dosing, whether to increase or decrease it due to safety assessments and efficacy as per walking distance and other parameters required by the claimed method.
	The rationale to support a finding of obviousness is the combination of prior art elements (adjusting imatinib doses based on treatment tolerance and treatment efficacy) according to a known method (administration of imatinib to treat PAH and to measure treatment efficacy via 6 minute walking distance) to predictably arrive at the claimed invention. 
	Regarding claim 106 and an initial dosage of 100 mg/day, US Pub 313 discloses dose ranges starting at 100 mg/day, see paragraphs 72-73. As noted by US Pub 313, an initial dosage of 100 mg/day can be envisaged by one of ordinary skill in the art, based on species, age, individual condition, mode of administration and the clinical picture in question, Id. 
	Regarding claims 110-111 where initial dosage can be adjusted downward if the patient demonstrates improvement as per a second status and continues to be adjusted downward upon improvement, US Pub 313 discloses doses were initially 200 mg for first two weeks and if the treatment was well tolerated, the dose increased to 400 mg/day, or down titrated to 200 mg if the 400 mg dose was not tolerated, see paragraph 98. As per paragraph 72, one of ordinary skill in the art would have a rationale to adjust dosage based on species, age, individual condition, mode of administration and the clinical picture in question, where dosages can be reduced if the patient demonstrates improvement as per a second status. 
	Regarding claims 112-114 where initial dosage can be adjust upwards if the patient does not demonstrate an improvement by a second status; or where the patient exhibits an improvement by a measured clinical efficacy; or an initial dose for a 2nd patient is set at the adjust dose of a first patient if the clinical efficacy is demonstrated to be similar between the two, US Pub 313 discloses doses were initially 200 mg for first two weeks and if the treatment was well tolerated, the dose increased to 400 mg/day, or down titrated to 200 mg if the 400 mg dose was not tolerated, see paragraph 98. As per paragraph 72, one of ordinary skill in the art would have a rationale to adjust dosage based on species, age, individual condition, mode of administration and the clinical picture in question, where dosages can be reduced if the patient demonstrates improvement as per a second status. With regard to a first and second patient, one of ordinary skill in the art would have a rationale to adjust doses based on the similar status/clinical efficacy of the two patients.  Furthermore, dose adjustment to determine the optimum dose, i.e., the lowest clinically effective dosage, is commonplace in the art and routinely carried out by clinicians.  
	Regarding claim 115 and the limitation of adjusting the initial dosage of the pharmaceutical composition comprises adjusting the initial dosage downward if the first patient maintains an exceptional response in the timed walk distance and, concomitantly, a level of the at least one biomarker decreases significantly as compared to a previous level of the at least one biomarker, such adjustment is taught by US Pub 313 as detailed above, see paragraph 72, where one of ordinary skill in the art would have a basis to adjust dosage based on species, age, individual condition, mode of administration and the clinical picture in question. US Pub 313 discloses measurement of both walking distance as well as pulmonary parameters to measure the response to imatinib treatment, see paragraphs 80-82. With regard to the measurements of biomarkers, US Pub 313 discloses that changes in plasma biomarkers serve as secondary objectives to evaluate the efficacy of oral imatinib mesylate treatment of PAH, see paragraph 72.	
	Regarding claim 116 and the limitation of wherein adjusting the initial dosage of the pharmaceutical composition comprises adjusting the initial dosage upward if the first patient no longer exhibits an exceptional response in the timed walk distance and, concomitantly, a level of the at least one biomarker is at least maintained relative to a previous level shown of the at least one biomarker, such adjustment is taught by US Pub 313 as detailed above, see paragraph 72, where one of ordinary skill in the art would have a basis to adjust dosage based on species, age, individual condition, mode of administration and the clinical picture in question. US Pub 313 discloses measurement of both walking distance as well as pulmonary parameters to measure the response to imatinib treatment, see paragraphs 80-82. With regard to the measurements of biomarkers, US Pub 313 discloses that changes in plasma biomarkers serve as secondary objectives to evaluate the efficacy of oral imatinib mesylate treatment of PAH, see paragraph 72.
	Furthermore, dose adjustment to determine the optimum dose, i.e., the lowest clinically effective dosage, is commonplace in the art and routinely carried out by clinicians.  Using known clinically relevant biological and physical parameters to ascertain the clinical effectiveness of imatinib in the treatment of PAH as taught in US ‘313 would have been obvious to a person of ordinary skill in the art as a simple, predictable means to optimize the clinical dose of imatinib, i.e., to determine the lowest clinically effective dose.
	Therefore the claimed invention is obvious over the cited prior art.

	Claim(s) 101-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0190313A1, as applied to claims 100, 106 and 110-116, cited on IDS in view of Negi et al. Journal of Advanced Pharmacy Education & Research Jul-Sept 2013 Vol 3 Issue 3 and US Pub 20190240160 A1, cited on IDS
	While the teachings of US Pub 313 disclose the invention of claims 100, 106 and 110-116, they do not teach the limitations of claims 101-105, which are addressed below per Negi and US Pub 160. 
	Regarding the limitations of claim 101, while US Pub 313 discloses orally dosed capsule formulations of imatinib mesylate, see paragraph 83, it does not recite extended release capsules.  However, it is noted that imatinib mesylate is known to be subject to acid degradation (see Negi page 240, column 2 last paragraph to page 241, column 1, first paragraph), which one of ordinary skill in the art would recognize would occur in the GI/stomach environment of orally administered imatinib mesylate.  
	US Pub 160 discloses the formulation of acid-resistant capsules used to delay the release of one or more medicaments, see paragraph 66.
	As Negi discloses that imatinib mesylate is subject to acid degradation, one of ordinary skill in the art would have a basis to formulate it in the acid-resistant delayed/extended release capsules of US Pub 160 to be ingested by a patient and subject to acid degradation in the stomach and GI system.  Further, see paragraph 108 of the specification noting acid resistance is achieved by use of the capsules of US Pub 160. 
	Regarding claims 102-105 and the limitations of an enteric polymer having acid groups; a  film-forming aid; and an alkaline material, US Pub 160 discloses its acid resistant capsule comprising at least one hard capsule shell, said shell comprising: at least one enteric polymer having acid groups; a film-forming aid; and an alkaline material, wherein said alkaline material is present in an amount such that said carboxylic acid groups of said enteric polymer have a degree of ionization of less than 15%.  See also claim 2 that recites a degree of ionization that is less than 12 %. Further, US Pub 160 discloses various acid resistant capsule formulations of its Table 1, see below.
	
    PNG
    media_image1.png
    520
    560
    media_image1.png
    Greyscale

	Regarding claim 103 and the limitation of alkaline material, US Pub 160 claim 3 discloses the claimed alkaline materials as follows: 

    PNG
    media_image2.png
    132
    425
    media_image2.png
    Greyscale

	Regarding claim 104-105 and the limitation of enteric polymer and film forming aid, US Pub 160 claims 6-7 disclose the claimed enteric polymers and film forming aids as follows: 
	
    PNG
    media_image3.png
    189
    420
    media_image3.png
    Greyscale

	The rationale to support a finding of obviousness is the combination of prior art elements (treating PAH with acid labile imatinib mesylate as per US Pub 313 and Negi) combined according to a known methods (use of the acid resistant, delayed release capsules of US Pub 160) to predictably arrive at the claimed invention.
	Therefore, the claimed invention is prima facie obvious over the cited prior art.


Claim(s) 130-133 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0190313A1 in view of WO 2016065103 A1. 
	Claim 130 is directed to a method for treating a first patient with a pharmaceutical composition comprising imatinib or a pharmaceutically acceptable salt thereof, wherein the first patient is suffering from pulmonary arterial hypertension, the method comprising the steps of: 
	measuring an initial 6-minute walk distance of the first patient; 
	determining a circulating biomarker profile of the first patient, the circulating biomarker profile comprising a level or an expression pattern of at least one of a proteomic biomarker, a protein biomarker, a transcriptomic biomarker, a patient specific genetic signature, or an RNA expression biomarker signature prior to administration of the pharmaceutical composition; 
	administering the pharmaceutical composition to the first patient at an initial dosage of 240 mg for an initial treatment duration of 4 weeks and repeatedly adjusting the initial dosage by an increment of 120 mg/day for a treatment duration of 4 weeks until the first patient exhibits an improvement of greater than about 40 meters in the initial 6-minute walk distance, wherein the adjusted initial dosage that resulted in the improvement is an effective dosage; 
	classifying the first patient as a responder if the first patient exhibits an improvement; 
	determining the circulating biomarker profile after a treatment interval with the effective dosage; and adjusting the effective dosage if the circulating biomarker profile is changed after the treatment interval.
	Regarding claim 130 and method of treating PAH by administering imatinib and measuring improvement via improved timed walking distance, US Pub 313 discloses a Six-minute walking distance (6MWD) observed at baseline and end of study, and changes from baseline following imatinib and placebo therapy in patients with PAH, see multiple teachings of US Pub 313 but especially Table 5, between paragraphs 107-108. 
	With regard to the determining of a first status of the PAH patient, Table 5 notes the status at baseline, see Table 5.
	With regard to the limitations of an initial dosage of 240 mg for an initial treatment duration of 4 weeks and repeatedly adjusting the initial dosage by an increment of 120 mg/day for a treatment duration of 4 weeks until the first patient exhibits an improvement of greater than about 40 meters in the initial 6-minute walk distance, wherein the adjusted initial dosage that resulted in the improvement is an effective dosage; US Pub 313 does not explicitly recite these limitations. However the adjustment of doses to arrive at these limitations would be within the ability of one of ordinary skill in the art as US Pub 313 discloses that its eligible PAH patients were randomized to receive imatinib mesylate 200 mg daily rising to 400 mg after two weeks, see paragraph 83. 
	Further, US Pub 313 discloses Imatinib was formulated into oral doses of 200 mg, see paragraph 98, where doses were initially 200 mg for first two weeks and if the treatment was well tolerated, the dose increased to 400 mg/day, or down titrated to 200 mg if the 400 mg dose was not tolerated, see paragraph 98. 
	 Regarding the adjust of dose based on changing patient status, US Pub 313 discloses 
Depending on species, age, individual condition, mode of administration, and the clinical picture in question, effective doses, for example daily doses of about 100-1000 mg, preferably 200-600 mg, especially 400 mg of COMPOUND I [imatinib], are administered to warm-blooded animals of about 70 kg bodyweight. For adult patients a starting dose corresponding to 400 mg of COMPOUND I free base daily can be recommended. For patients with an inadequate response after an assessment of response to therapy with a dose corresponding to 400 mg of COMPOUND I free base daily, dose escalation can be safely considered and patients may be treated as long as they benefit from treatment and in the absence of limiting toxicities. See paragraph 72

	Regarding the use of a biomarker to assess the efficacy of the claimed imatinib treatment, US Pub 313 notes that the biomarker, PDGF and its receptor (PDGFR) have been implicated in the pathobiology of pulmonary hypertension in animal studies and in patients with PAH thereby offering a potential new target for treatment, see paragraph 91. US Pub 313 discloses that imatinib inhibits PDGFR alpha and beta kinases, see paragraph 92. 
	Knowing that the biomarker PDGF is indicated with PAH and its also inhibited by imatinib, one of ordinary skill in the art would have a rationale to measure this biomarker as claimed to determine clinical efficacy as claimed.
	US Pub 313 discloses safety assessments of monitoring of walking distance as well as blood cell counts, hepatic and renal function parameters, ECG and cardiac MRI, see paragraph 101.  Accordingly, one of ordinary skill in the art would have the basis to adjust dosing, whether to increase or decrease it, due to safety assessments and efficacy as per walking distance required by the claimed method.
	With regard to the walking distances claimed by Applicant in claim 130, WO 103 discloses a method treating PAH, see abstract and discloses that a standard in the field of treating PAH, is the disclosure of a walking distance of greater than 40 meters, see page 44, lines 12-13 (prescribing or administering the optimized dose twice daily [of its prostacyclin compound 1] to the patient for about 13 weeks to produce a difference of at least about 45 meters in 6MWD by the patient prior to administration of the initial dose). 
	While WO 130 and US Pub 313 dispense different medications, one of ordinary skill in the art would have a rationale to use standards of evaluating patient improvement in the treatment of PAH by the same 6MWD test to evaluate efficacy of a treatment. 
	The rationale to support a finding of obviousness is the combination of prior art elements (adjusting imatinib doses based on treatment tolerance and treatment efficacy, administration of imatinib to treat PAH and to measure treatment efficacy via 6 minute walking distance as per US Pub 313) according to a known method (use of the distances for the 6MWD for the treatment of PAH as per WO 130 )  to predictably arrive at the claimed invention. 
	Regarding claims 131-132 the adjustment up, or down of the effective dosage if the biomarker indicates a decreased/increased responsiveness of the patient responder, US Pub 313 discloses doses were initially 200 mg for first two weeks and if the treatment was well tolerated, the dose increased to 400 mg/day, or down titrated to 200 mg if the 400 mg dose was not tolerated, see paragraph 98. As per paragraph 72, one of ordinary skill in the art would have a rationale to adjust dosage based on species, age, individual condition, mode of administration and the clinical picture in question, where dosages can be adjust upon known biomarker levels as appropriate.
	Regarding claim 133 and the limitation of determining a circulating biomarker profile of a second patient and comparing it to the circulating biomarker profile of the first patient after the treatment interval; and setting an initial dosage for the second patient to be an effective dose of the first patient if there is at least one similarity between the circulating biomarker profile of the second patient and the circulating biomarker profile of the first patient, US Pub 313 discloses doses were initially 200 mg for first two weeks and if the treatment was well tolerated, the dose increased to 400 mg/day, or down titrated to 200 mg if the 400 mg dose was not tolerated, see paragraph 98. As per paragraph 72, one of ordinary skill in the art would have a rationale to adjust dosage based on species, age, individual condition, mode of administration and the clinical picture in question, where dosages can be adjust upon known biomarker levels as appropriate. With regard to a first and second patient, one of ordinary skill in the art would have a rationale to adjust doses based on the similar status/clinical efficacy of the two patients.
	Therefore, the claimed invention is prima facie obvious over the cited prior art.

Claim(s) 134-135 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2011/0190313A1 in view of WO 2016065103 A1, as applied to claims 130-133 in further view of Negi et al. Journal of Advanced Pharmacy Education & Research Jul-Sept 2013 Vol 3 Issue 3 and US Pub 20190240160 A1, cited on IDS. 
	While the teachings of US Pub 313 and WO 130 disclose the invention of claims 1130-133, they do not teach the limitations of claims 134-135, which are addressed below per Negi and US Pub 160.
	Claim 134 is directed to the method of claim 130, wherein the pharmaceutical composition is formulated for delayed release in a capsule.
	Regarding claim 134, US Pub 313 discloses the use of orally dosed capsule formulations of imatinib mesylate, see paragraph 83, but it does not recite extended release capsules.  However, it is noted that imatinib mesylate is known to be subject to acid degradation (see Negi page 240, column 2 last paragraph to page 241, column 1, first paragraph), which one of ordinary skill in the art would recognize would occur in the GI/stomach environment of orally administered imatinib mesylate.  
	US Pub 160 discloses the formulation of acid-resistant capsules used to delay the release of one or more medicaments, see paragraph 66.
	As Negi discloses that imatinib mesylate is subject to acid degradation, one of ordinary skill in the art would have a rationale to formulate it in the acid-resistant delayed/extended release capsules of US Pub 160 to be ingested by a patient and subject to acid degradation in the stomach and GI system.  Further, see paragraph 108 of the specification noting acid resistance is achieved by use of the capsules of US Pub 160. 
	Claim 135 is directed to the method of claim 134, wherein the capsule comprises: at least one enteric polymer having acid groups; a film-forming aid; and an alkaline material.
	Regarding claim 135, US Pub 160 discloses its acid resistant capsule comprising at least one hard capsule shell, said shell comprising: at least one enteric polymer having acid groups; a film-forming aid; and an alkaline material, wherein said alkaline material is present in an amount such that said carboxylic acid groups of said enteric polymer have a degree of ionization of less than 15%.  See also claim 2 that recites a degree of ionization that is less than 12 %. Further, US Pub 160 discloses various acid resistant capsule formulations of its Table 1, see above. Further, see claims 3, 6 and 7 of US Pub 160 for the recitation of enteric polymers, alkaline materials and film forming aids. 
	The rationale to support a finding of obviousness is the combination of prior art elements (treating PAH with acid labile imatinib mesylate as per US Pub 313 and Negi) combined according to a known methods (use of the acid resistant, delayed release capsules of US Pub 160) to predictably arrive at the claimed invention.
	Therefore, the claimed invention is prima facie obvious over the cited prior art.

Conclusion
	In summary, no claims are allowed.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629